Citation Nr: 9911976	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or special home 
adaptation grant.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 1998, the veteran appeared before a 
Member of the Board at a Video Conference Hearing.  At that 
hearing, the veteran revoked the power of attorney for the 
Georgia Department of Veterans Service, and stated he was now 
represented by a private attorney, M. Hart.


FINDINGS OF FACT

1.  Service connection has been established for residuals of 
a back injury with lumbosacral strain and low back syndrome 
and degenerative disc disease with spondylosis at L5-S1 
evaluated as 60 percent disabling and for a healed fracture 
of the right ankle, evaluated as 10 percent disabling.  
Additionally, he has been assigned a total rating based on 
individual unemployability (TDIU).

2.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity with the residuals of an organic disease 
which so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  38 U.S.C.A. §§ 2101(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 4.63 (1998).  

2.  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(b), 5107 (West 1991); 
38 C.F.R. §§ 3.809, 4.63 (1998).  

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 1991); 38 C.F.R. §§ 3.350. 3.808. 4.63 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has appealed the denial of specially adapted 
housing and automobile equipment.  He has not claimed and the 
evidence does not show loss or loss of use of an extremity, 
blindness or any other criteria listed in the statute or 
regulation.  Rather, it is claimed that a non-service 
connected medication problem prevents the use of pain 
medication, therefore, requiring a hot tub and adaptive 
equipment so as to provide comfort.  In February 1982, 
service connection was granted for residuals of a back injury 
with lumbosacral strain and low back syndrome as well as 
degenerative disc disease with spondylosis of L5-S1, 
evaluated as 60 percent disabling.  In February 1984, service 
connection was granted for healed fracture of the right ankle 
and assigned a noncompensable evaluation.  In August 1996, 
the RO increased the veteran's service-connected healed 
fracture of the right ankle to 10 percent disabling and 
granted entitlement to TDIU.

The veteran was most recently afforded a VA examination in 
July 1996, at which time it was noted that he complained of 
pain in his right ankle, lumbar spine, and cervical spine.  
He walked with a slight limp.  On examination, there was no 
atrophy in the thigh or calf muscles of either leg.  There 
was no dorsiflexion of the right ankle, but there was 30 
degrees of plantar flexion and 5 degrees eversion and 
inversion.  The right ankle was slightly larger than the left 
ankle and both the medial and lateral malleoli were mildly 
hypertrophic, but essentially nontender.  His dorsalis pedis 
and posterior tibial pulses were palpable and he had grossly 
normal sensation in the distal extremities.  On evaluation of 
the lumbar spine, there was limited flexion at the hip with 
anterior flexion to approximately 10 to 15 degrees.  The 
examiner noted that the veteran was able to touch his knee 
but that this was done with difficulty.  There was no 
hyperextension of the back from the hip.  He was able to move 
in side-to-side direction approximately 10 degrees, and with 
his pelvis stable, he was able to flex 10 degrees to both the 
right and left.  A MRI scan of the lumbar spine revealed 
degenerative disc disease with disc space narrowing at L1-L5 
and small central disc protrusion at L4-L5.  X-rays of the 
right ankle revealed a normal right ankle.

A letter from Matthew Jerles, M.D., dated in October 1996, 
states that the veteran has been treated for severe rapid 
upper airway edema on an emergent basis with intubation and 
medical therapy, and that his problems are classic for 
angioneurotic edema.  Dr. Jerles stated that the veteran had 
been on Prinivil (ACE Inhibitor) which in rare situations can 
cause angioneurotic edema, and as a result, the veteran was 
now prohibited from taking anymore ACE Inhibitors or 
Naprosyn.

In a September 1997 letter, Edward H. Young, M.D., reported 
that he has treated the veteran for chronic back pain, 
osteopenia, and allergic anaphylactic angioedema.  Dr. Young 
stated that due to the veteran's unusual clinical problem, he 
is precluded from taking non-steroidal anti-inflammatory 
drugs which were previously used to treat his low back 
problem.  According to Dr. Young, the use of a hot tub at 
home as well as special lumbar seats in his car would 
alleviate some of his pain and lower the amount of 
medications, such as narcotics.

An October 1997 letter from Frank L. McCafferty, M.D., 
reported that the veteran has been treated for idiopathic 
angioedema with significant anaphylactic episodes, requiring 
intubation.  Dr. McCafferty stated that as a result of his 
treatment for anaphylaxis, the veteran is not able to 
maximize his non-steroidal anti-inflammatory drug use to help 
control his degenerative joint syndrome and low back pain.  
Dr. McCafferty recommended that the veteran obtain a 
whirlpool for treatments and use massage therapy.

At a November 1998 videoconference hearing before a Member of 
the Board, the veteran testified that due to the severity of 
his angioneurotic edema, the doctors would not permit him to 
travel more than 30 minutes from home or take anti-
inflammatory medications.  The veteran testified that he used 
anti-inflammatory medication to control the symptoms of his 
service-connected degenerative disc disease of the lumbar 
spine.  He reported that he suffers from severe pain in the 
low back, and to control the pain, he wears a back brace, he 
often sleeps in his heat-vibrator chair, or takes a very hot 
bath.  The veteran also testified that he is aware of what 
the law and regulations say in his case, but he feels that 
the laws and regulations do not address his case and his 
situation warrants an exception.

In a November 1998 letter, Dr. McCafferty stated that veteran 
should not travel much out of the area due to his idiopathic 
angioedema.  

II.  Analysis

The issues in this case involve legal questions of 
eligibility and therefore a determination of whether these 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) is not pertinent.  Regardless, all development has 
been accomplished.

The Board is bound by the laws and regulations.  The attorney 
has not argued that the veteran meets any of the required 
criteria for A or B, rather it is argued that there are 
extenuating circumstances.  The Board concludes that the law 
and regulations are controlling and that there is no legal 
basis for the benefit sought.  The terms of the statutes and 
the regulations are clear and unambiguous.

A.  Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
a result of a total and permanent disability for which 
service-connected compensation is payable under Chapter 11 of 
38 U.S.C.A., the veteran has (1) loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) loss, or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or  (4) loss, or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  

Summarizing briefly the relevant evidence, service connection 
is in effect for residuals of a back injury with lumbosacral 
strain and low back syndrome as well as degenerative disc 
disease with spondylosis of L5-S1, with a 60 percent 
disability evaluation, and for the healed fracture of the 
right ankle, with a 10 percent disability evaluation.  He 
does not have loss of use of both lower extremities, nor does 
he so claim.  A review of the clinical evidence on file 
reveals that the veteran also suffers from degenerative 
changes of cervical spine and idiopathic angioneurotic edema, 
but these disabilities are not for consideration in analyzing 
the veteran's claim because they are not service-connected.  
Although the evidence indicates that the veteran has impaired 
function of his back and right foot, the Board finds that the 
objective clinical evidence of record does not include any 
clinical findings from which it could reasonably be concluded 
that the veteran's service-connected low back disability and 
right ankle disability result in loss or loss of use of the 
extremities or any other of the criteria.  Stated 
differently, there is nothing of record to suggest that the 
disability picture associated with the veteran's low back or 
right ankle disabilities that equates with the level of 
disability required for a finding of "loss of use" of 
either lower extremity.  There is no disability of the upper 
extremities for which service connection is in effect. 

In reaching this decision, the Board has considered the 
statements of Dr. McCafferty, Dr. Young, and Dr. Jerles 
regarding the veteran's need for a hot tub at his home and 
lumbar seats in his car.  However, these statements do not 
indicate that the eligibility criteria for the benefits 
sought have been met.  The Board does not doubt the experts' 
opinions.  However, the issue before the Board is not a 
medical question, it is one of law.  Nothing the experts have 
established provides a legal basis for the benefits sought. 

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
service connection for any disability which could reasonably 
result in the "loss of use" of an extremity or any other 
criteria needed for this benefit.  As the governing pertinent 
provisions of 38 U.S.C.A. §§ 2101 and 38 C.F.R. §§ 3.350, 
3.809, and 4.63 require a showing of such service-connected 
disability, the Board must find that the preponderance of the 
evidence is against the veteran's claim, and that entitlement 
to a certificate of eligibility for specially adaptive 
housing is denied.  It is noted that, at the November 1998 
hearing, the Board Member specifically allowed the veteran's 
representative an extension of time to submit a brief 
addressing any additionally applicable governing law and 
regulations in support of the veteran's claim.  Such a brief 
was not received.  Rather, it was noted that there are 
extenuating circumstances.

Furthermore, it is noted that the veteran has a total rating 
based on individual unemployability.  Such a rating does not, 
however, provide a legal basis for assigning the benefits 
sought herein.  As noted above, the governing criteria are 
specific as to what is needed for entitlement to this 
benefit, and the Board is bound by that criteria.  38 
U.S.C.A. § 7104.  Lineberger v. Brown, 5 Vet. App. 367 
(1993).

B.  Special Home Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring necessary home 
adaptations, or a residence already adapted with necessary 
special features, he must be entitled to total and permanent 
disability compensation for blindness in both eyes, with 
visual acuity of 5/200 or less, or for the anatomical loss or 
loss of use of both hands, and not eligible for specially 
adapted housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye.  With respect to the "loss of use" of both 
hands, neither the veteran nor his representative have 
contended that there is a loss of use of a hand due to a 
service-connected disability, and the veteran did not voice 
any complaints regarding his hands at the time of his July 
1996 VA examination.  As the governing pertinent provisions 
of 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.350, 3.809a, and 
4.63 require a showing of such service-connected disability, 
the Board must find that the preponderance of the evidence is 
against the veteran's claim, and that entitlement to a 
certificate of eligibility for special home adaptation grant 
is denied.

C. Automobile or other Conveyance or Specially Adaptive 
Equipment

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901 and 3902; 38 
C.F.R. § 3.808.  Adaptive equipment which is necessary to 
insure that the eligible person will be able to operate the 
automobile or other conveyance in a manner consistent with 
such person's safety shall be provided.  38 U.S.C.A. 
§ 3902(b)(1).  The term adaptive equipment includes that 
special equipment necessary to assist the eligible person to 
get into and out of the vehicle.  38 U.S.C.A. § 3901.

The most recent VA examination report shows that the veteran 
had 30 degrees plantar flexion in the right ankle and 
limitation of motion of the lumbar spine.  There was no 
atrophy in the musculature of the veteran's right or left 
legs.  Although it is clear that the veteran has some 
impairment of the right ankle and lumbar spine as well as 
degenerative changes of the lumbar spine, these impairments 
and related pain have not been shown to result in the loss 
of, or loss of use of a lower extremity.  Furthermore, there 
is nothing of record to suggest that the disability picture 
associated with the veteran's low back and right ankle 
disabilities that equates with the level of disability 
required for a finding of "loss of use" of either lower 
extremity.  The clinical findings do not show that the 
veteran has any visual impairment or impairment to a hand or 
hands as a result of a disability incurred in or aggravated 
by service.  

In reaching this decision, the Board has considered the 
statements of Dr. McCafferty, Dr. Young, and Dr. Jerles 
regarding the veteran's need for a hot tub at his home and 
lumbar seats in his car.  However, these statements do not 
indicate that the eligibility criteria for the benefits 
sought have been met.  

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
service connection for any disability which could reasonably 
result in the "loss of use" of an extremity.  As noted 
above, the undersigned Member of the Board, at the November 
1998 hearing, specifically allowed the veteran's 
representative an extension of time to submit a brief 
addressing any additionally applicable governing law and 
regulations in support of the veteran's claim.  Such a brief 
was not received.

Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim and that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied. 

III.  Extraschedular

The attorney has argued that there are extenuating 
circumstances; thus raising a possible argument of 
extraschedular consideration.  38 C.F.R. § 3.321 (1998).  
However, the regulation is limited to the award of 
compensation.  Neither benefit involves the award of 
compensation as defined by statute and the extraschedular 
provisions are not applicable.  Se 38 U.S.C.A. § 101(31) 
(West 1991).  Pappalardo v. Brown, 6 Vet. App. 63 (1993).


ORDER

Entitlement to specially adaptive housing or special home 
adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

